Citation Nr: 0838891	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  Service personnel records indicate service in 
the United States Army National Guard from February 1955 to 
November 1957; and subsequent periods of service in the Air 
Force National Guard from November 1957 through 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision and notice of decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which denied the veteran's application 
to reopen claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran filed a timely Notice of 
Disagreement (NOD) in June 2004 and, subsequently, in April 
2005, the RO provided a Statement of the Case (SOC).  In May 
2005, the veteran filed a timely substantive appeal to the 
Board.  In June 2005, the RO provided a Supplemental 
Statement of the Case (SSOC).  

The veteran did not request a hearing before the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the veteran's bilateral hearing loss and 
tinnitus has been obtained; the veteran has been provided 
notice of the evidence necessary to substantiate this claim 
and has been notified of what evidence he should provide and 
what evidence the VA would obtain; there is no indication 
that the veteran has evidence pertinent to this claim that he 
has not submitted to the VA.

2.  There is no medical evidence of a hearing loss disability 
as defined by the applicable VA regulation during service or 
for many years after active service; the only competent 
opinion that addresses the question of whether there is a 
link between a current diagnosis of hearing loss and service 
weighs against the contended causal relationship.  
	
3.  There is no medical evidence of tinnitus during service; 
the earliest post-service medical evidence of tinnitus is 
dated many years after active service; the only  competent 
opinion that addresses the question of whether there is a 
link between a current diagnosis of tinnitus and service 
weighs against the contended causal relationship.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.6(a) 
and (d), 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6(a) and (d), 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the January 2004 and April 2005 letters sent 
to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claim.
 
In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The January 2004 letter from the RO satisfies these mandates.  
The letter clearly disclosed the VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided that the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although the VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that the VA received all such 
records.  The April 2005 letter notice apprised the veteran 
of the types of evidence needed to establish his service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease, or event in service.  This letter additionally 
apprised the veteran that the VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  The Board notes that the April 2005 letter was sent 
to the veteran after the issuance of the May 2004 rating 
decision at issue on this appeal.

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by the VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to the VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction. (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error regarding the claims for service connection for 
bilateral hearing loss and tinnitus, but such error is 
rebutted by the record.  The RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claim, as demonstrated by the June 2005 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).
 
The Court has held that an SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III); see also Prickett, 
supra (holding that an SSOC that complies with all applicable 
due process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by the VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board notes that neither the January 2004 nor April 2005 
notice provided any information concerning the evaluations or 
the effective dates that could be assigned should service 
connection be granted.  See Dingess, supra.  However, since 
this decision affirms the RO's denials of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.  That is, as the Board finds that 
service connection is not warranted for the claims for 
service connection at issue on this appeal, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.  

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence of 
record indicates that the VA acquired the veteran's service 
medical records and provided a VA audiological examination to 
assist the veteran with his claim.  The VA examination 
confirmed diagnoses of bilateral hearing loss and tinnitus, 
but included an opinion that weighs against a nexus between 
either of these disorders and service.  The examination was 
thorough in nature and the opinion was from the audiologist 
who performed the examination.  Therefore, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Evidence.  The veteran essentially claims that he 
incurred bilateral hearing loss and tinnitus in service due 
to exposure to acoustic trauma.  The evidence of record in 
this matter consists of service records, VA and private 
medical records, and statements from the veteran.

Regarding the veteran's term of active service, lasting from 
November 1950 to November 1953, a service personnel record, 
specifically a DD-214 form, indicates that he received the 
Korean Service Medal with two bronze service stars, and 
worked as a military policeman and as a crane operator.  
Service medical records, specifically the November 1950 
induction medical examination and the November 1953 discharge 
medical examination, included the results of hearing tests, 
each indicating whisper voice recognition at 15/15 (normal) 
in each ear.  The veteran's service medical records are 
absent for any notation regarding a hearing disorder.  

An October 1958 service medical record, specifically an 
enlistment examination for the Air National Guard, included 
the results of a hearing test, indicating whisper voice 
recognition at 15/15 in the veteran's right ear and 15/15 in 
his left ear.  A February 1963 Service medical record, 
specifically a reenlistment examination for the United States 
Army Reserves, included an identical result.  

A March 1975 private medical record included the results of a 
hearing test.  An audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
15
20
14
LEFT
15
15
35
45
28

Speech recognition testing revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.  The examiner's report did not indicate the 
type of test used in evaluating speech recognition.  The 
examiner noted that, despite the absolutely normal hearing 
acuity through the speech frequency range, the veteran was 
suffering from a very minimal high-frequency, noise-induced 
hearing impairment in the left ear only.  The examiner's 
opinion was that the left ear hearing impairment was minimal 
and in no way communicatively significant to the veteran.  

A May 1977 service medical record, specifically an enlistment 
examination for the Air National Guard, included the results 
of a hearing test.  An audiological evaluation reported that 
puretone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
15
5
25
0
11
LEFT
10
15
45
45
29

The examiner noted mild high frequency hearing loss of the 
left ear.




A February 1978 service medical record, specifically a 
medical examination for the Air National Guard, included the 
results of a hearing test.  An audiological evaluation 
reported that puretone thresholds, in decibels, were as 
follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
20 
25
16
LEFT
15
10
35
35
24

The examiner noted mild high frequency hearing loss of the 
left ear.

A March 1980 service medical record, specifically a medical 
examination for the Air National Guard, included the results 
of a hearing test.  An audiological evaluation reported that 
puretone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
15
25
15
LEFT
10
10
40
35
24

The examiner noted bilateral high frequency hearing loss.

A March 1984 service medical record, specifically a medical 
examination for the Air National Guard, included the results 
of a hearing test.  An audiological evaluation reported that 
puretone thresholds, in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
5
10
15
25
14
LEFT
10
5
35
35
21

A February 1985 service medical record, specifically a 
medical examination for the Air National Guard, included the 
results of a hearing test.  An audiological evaluation 
reported that puretone thresholds, in decibels, were as 
follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
15
25
15
LEFT
10
10
40
45
26

The examiner noted high frequency hearing loss of the left 
ear.

A February 1989 service medical record, specifically a 
medical examination for the Air National Guard, included the 
results of a hearing test.  An audiological evaluation 
reported that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
10
20
35
19
LEFT
10
10
40
40
25

The examiner noted high frequency hearing loss of 4000 dB to 
6000 dB in both ears and 3000 dB in the left ear.  

A January 2004 statement, included with the veteran's claim 
for benefits, indicated his belief that his bilateral hearing 
loss and tinnitus resulted from being in front of the 17th 
Field Artillery in Korea when they started a "fire 
mission."  The veteran also contended that, during his many 
tours of duty in active and reserve service, he was exposed 
to numerous noises from jet engines, turbo engines, and large 
earth-moving equipment.  He stated that some of this noise 
exposure occurred before hearing protection was available or 
provided.  

In a February 2004 statement, the veteran recalled 
experiencing the incident with the artillery unit, mentioned 
in the January 2004 statement, while he was with the military 
police in Spring 1951.  He further indicated that, after 
service, he worked at a hydro-electric power plant as a 
mechanic.  

A VA audiological examination was administered in May 2004.  
In making his determination, the examiner noted that he 
reviewed the claims file, including the audiometric 
information from 1974-1989, and the whisper tests from 1950 
and 1953; and interviewed the veteran.  In relating his 
exposure to noise while in service, the veteran reportedly 
mentioned that he incurred acoustic trauma while in the 
military police and in the artillery in Korea in 1951.  The 
report notes that at that time, he "had impact and couldn't 
hear for several days."  He also reported being around jet 
engines as a mechanic, at which time he wore earplugs or 
muffs.  He was also a heavy equipment operator and "in 
demolition."  The veteran allegedly stated that he worked in 
an oil refinery loading fuel trucks; worked for the Bureau of 
Reclamation as an engineer's helper, a position that did not 
involve exposure to noise; worked on a drilling rig; and 
worked at a hydro power plant as a mechanic.  During this 
last position, the veteran indicated that he wore ear 
protection and stated that the plant was "not as noisy as 
steam power plants."  The veteran also reported that he had 
experienced tinnitus in his left ear for the past six to 
eight months.  

An audiological evaluation reported that puretone thresholds, 
in decibels, were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
20
25
45
50
35
LEFT
50
55
55
60
55

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 98 percent 
in the right ear and of 76 percent in the left ear.  

The examiner stated that a comparison of the audiometric 
results from 1974-1989 indicated no significant change in the 
veteran's hearing.  The examiner's impression, as noted in 
the original report, was that it was not likely that the 
veteran's hearing loss or tinnitus was related to noise 
exposure.  An addendum, added a few days later, by the 
examiner indicated that the impression was supposed to read 
that it was not likely that the veteran's hearing disorders 
were related to "noise exposure in the military."

A September 2003 private medical record indicated that the 
veteran sought treatment after the onset of a sudden left-
sided hearing loss occurring approximately two weeks prior.  
He reported having tinnitus, described as a roaring sound, in 
his left ear.  An audiological test was included.  However, 
the test results do not show puretone thresholds at 2000 and 
3000 hertz, measured without the use of hearing aid.  
Additionally, the report does not indicate what test was used 
to calculate the noted speech recognition scores of 92 
percent in the left ear and 80 percent in the right ear.  

A September 2003 private medical record, noting the result of 
an MRI examination, indicated that high resolution temporal 
bone images showed no abnormalities of the middle and inner 
ear structures of either side.  The tympanic membranes, as 
well as the mastoid air cells, were also normal.  

b.  Law and Regulations.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran had service with the United States Army Reserves 
and the Air National Guard.  Active military, naval, or air 
service includes any period of Active Duty for Training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) and (d).  ACDUTRA includes full- time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

c.  Analysis.  The Board finds that the preponderance of the 
evidence weighs against the veteran's claims.  From the 
objective medical evidence, specifically the May 2004 VA 
audiological examination, the Board finds sufficient evidence 
to indicate that the veteran currently has both tinnitus and 
a hearing loss disability as defined by the applicable VA 
regulation, 38 C.F.R. § 3.385.  However, the record does not 
contain a competent opinion that supports a nexus between any 
incident of the veteran's active service, active duty for 
training or an injury during inactive duty for training and 
his hearing loss or tinnitus.  The only competent opinion 
that addresses the contended causal relationship weighs 
against the claim.

Although the veteran contends that he experienced an episode 
of hearing loss after exposure to artillery in Korea in 1951, 
his service medical records from his period of active duty do 
not show hearing loss in either ear.  The medical evidence 
included with the record does not indicate that sensorineural 
hearing loss of either ear became manifest to a compensable 
degree within the year after the veteran's discharge from 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Although the veteran has 
contended that he was exposed to noise during his service 
with reserve and National Guard units, he, as a layperson, 
may not offer an opinion on the question of whether there is 
an etiological relationship between such exposure and a 
current diagnosis of a hearing loss disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that 
laypersons are not competent to offer opinions on medical 
causation).  Moreover, while the veteran can state whether he 
noticed some hearing loss (see, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994)), he is not competent to diagnose a hearing 
loss disability as defined by 38 C.F.R. § 3.385.
	
The record does not contain any medical evidence indicating a 
diagnosis of tinnitus or treatment for the condition prior to 
the May 2004 VA audiological examination, more than 50 years 
following the veteran's separation from active duty and more 
than 13 years after his retirement from the National Guard.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Most importantly, the only medical evidence of record 
containing a competent  opinion from a professional with 
training in the field of hearing disabilities regarding 
whether the veteran's hearing loss and tinnitus are 
attributable to service is contained in the May 2004 VA 
audiological examination.  The Board notes that the examiner 
made her determination after reviewing the veteran's claims 
file, including the previous audiological examinations, and 
examining the veteran.  The examiner specifically noted that 
she had reviewed the whisper tests given to the veteran 
during service.  She also indicated that she had reviewed the 
audiometric results from 1974 through 1989, administered to 
the veteran while he was in the Air National Guard, and 
commented that tests did not show a significant change in the 
veteran's hearing over that period of time.  The Board notes 
that the March 1975 private medical examination showed 
puretone threshold averages, in decibels, of 14 in the right 
ear and 28 in the left ear; and that the February 1989 
service medical examination, the final such examination given 
before the veteran's retirement from the Air National Guard, 
showed puretone threshold averages, in decibels, of 19 in the 
right ear and 25 in the left ear.  As such, the Board finds 
that the examiner's opinion, indicating that the veteran did 
not demonstrate a significant change in hearing during this 
period of Air National Guard duty, appears well-reasoned and 
supported by the relevant evidence in the claims file.  After 
reviewing the evidence, the examiner was of the impression 
that the veteran's current hearing loss and tinnitus were not 
likely due to noise exposure during service.  Noting the 
thoroughness of the May 2004 examination, her review of the 
claims file, and the rationale provided with citation to the 
clinical record, the Board finds that the examiner's opinion 
is of substantial probative value in this matter.  See 
Prejean v. West, 13 Vet. 444, 448 (2000).  As there is no 
competent medical opinion of record to refute the examiner's 
report, the Board must conclude that the evidence is against 
a nexus between the veteran's active service, active duty for 
training or inactive duty for training and the veteran's 
hearing loss or tinnitus.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


